Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is in response to communications filed on 12/29/2020.
Claims 1, 9 and 21 have been amended. Claims 15-20 have been withdrawn. Claims 1-14 and 21-26 are currently pending and allowable. 
The following response includes an Examiner’s statement of reasons for allowance.

Response to Amendment
Applicant’s amendment has been considered.

Reasons for Allowance
Claims 1-14 and 21-26 are allowed.
	The following is an examiner’s statement of reasons for allowance.
The claims are eligible under Step 2B, as the claims amount to significantly more than the judicial exception. The claims as a whole are directed to a particular manner of  determining recommendations for structuring a proposed offer based on trained machine learning models and applying dimensionality reduction technique which results in reducing processing to train the machine learning model, conserve storage resources and increasing accuracy (Specification ¶0035).
Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Krasadakis (US 2017/0287038) discloses a server implemented framework that automates the discovery and negotiation of product sales online based on buyer and seller defined parameters.
Spoonhower et al. (US 2004/0177025) discloses a method of finding a complementary set of parties to begin a negotiation for a trade in.

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.

	
/RENAE FEACHER/ Primary Examiner, Art Unit 3683